Citation Nr: 1549782	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to October 12, 2011, for the award of service connection for coronary artery disease, status post coronary artery bypass graft. 

2.  Entitlement to an effective date prior to October 12, 2011, for the award of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and coronary artery disease, status post coronary artery bypass graft, respectively, effective October 12, 2011.  The Veteran subsequently appealed with respect to the propriety of the assigned effective dates.   

In September 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to an effective date prior to October 12, 2011, for the award of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

2.  The earliest medical evidence confirming the presence of ischemic heart disease, diagnosed as myocardial infarction, is dated in April 2009.

3.  VA received the Veteran's original claim for a heart condition on October 12, 2011.

4.  A March 2012 rating decision denied service connection for a heart condition on the basis that there was no evidence of a current disability.    

5.  Within one year of the issuance of the March 2012 rating decision, the Veteran provided evidence of a prior myocardial infarction in April 2009 and a current diagnosis of coronary artery disease, which was received in July 2012.  

6.  The July 2012 rating decision granted service connection for coronary artery disease, status post coronary artery bypass graft, effective October 12, 2011, the date VA received the Veteran's original claim for a heart condition. 


CONCLUSION OF LAW

The criteria for an effective date prior to October 12, 2011, for the award of service connection for coronary artery disease, status post coronary artery bypass graft, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to 

substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Following the award of service connection for coronary artery disease, status post coronary artery bypass graft, in the July 2012 rating decision, the Veteran appealed with respect to the propriety of the assigned effective date of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for coronary artery disease, status post coronary artery bypass graft, was granted and an effective date was assigned in the July 2012 rating decision.  Therefore, as the Veteran has appealed with respect to the assigned effective date of service connection, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  Specifically, the record in this case includes service treatment records and post-service private and VA clinical evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of entitlement to an earlier effective date for the award of service connection for coronary artery disease, status post coronary artery bypass graft, and no further action is necessary in this regard.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  Furthermore, as the Veteran's arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Additionally, in September 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2015 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the Veteran's arguments as to why he believes he is entitled to an effective date prior to October 12, 2011, for the award of service connection for coronary artery disease, status post coronary artery bypass graft, was obtained.  In this regard, the undersigned solicited testimony regarding the earliest date the Veteran was diagnosed with such disease and when he first filed a claim for service connection.  The undersigned further advised the Veteran of the basis for the assignment of the October 12, 2011, effective date.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the testimony did not reveal any additional, outstanding evidence that is necessary to decide the case.  Rather, as indicated previously, the Veteran's arguments on appeal are limited to his interpretation of governing legal authority.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

By way of background, the Board notes that the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  In records received in July 2012, it was documented that he was seen in a private emergency room for a myocardial infarction and underwent coronary artery bypass surgery in April 2009.  Such records also showed a current diagnosis of coronary artery disease.  

VA received the Veteran's original claim for service connection for a heart condition on October 12, 2011.  A March 2012 rating decision denied service connection for a heart condition on the basis that there was no evidence of a current disability.  Within one year of the issuance of the March 2012 rating decision, the Veteran provided evidence of a prior myocardial infarction in April 2009 and a current diagnosis of coronary artery disease, which was received in July 2012.  The July 2012 rating decision on appeal granted service connection for coronary artery disease, status post coronary artery bypass graft, effective October 12, 2011, the date VA received the Veteran's original claim for a heart condition. 

In documents of record and at his September 2015 Board hearing, the Veteran contended that an effective date prior to October 12, 2011, is warranted for the award of service connection for coronary artery disease, status post coronary artery bypass graft ,on the basis that he was first diagnosed with such disease in April 2009.  He acknowledged in his hearing testimony that he did not file a claim of entitlement to service connection for coronary artery disease prior to October 12, 2011. 

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include myocardial infarction and coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. 
§ 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or the Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. 
§ 3.816(c)(1)-(2). 

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id. 

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

If the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. If there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400). 38 C.F.R. § 3.816(c)(3) & (4).

In the instant case, as the Veteran served in Vietnam and has a diagnosis of ischemic heart disease.  Therefore, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to October 12, 2011, for the award of service connection for coronary artery disease.

In this regard, the Veteran was not denied compensation for coronary artery disease (or any other heart disorder, including ischemic heart disease) between September 25, 1985, and May 3, 1989.  Nor did he have a claim pending between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010).  Nor did file his claim within one year from the date of his separation from service.  Rather, the record demonstrates that the October 12, 2011, claim for service connection for a heart condition was the first time he filed such claim.  Furthermore, the Veteran testified that he did not file a claim for service connection for such disorder prior to October 12, 2011.  Therefore, as the Veteran's claim for disability compensation for the covered herbicide disease was received by VA after August 31, 2010, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

In the instant case, the AOJ has assigned an effective date of October 12, 2011, which is the date VA received the Veteran's earliest claim for a heart condition with evidence demonstrating a current diagnosis of ischemic heart disease, i.e., coronary artery disease.  While the evidence demonstrates that the Veteran had ischemic heart disease, diagnosed as a myocardial infarction, as early as April 2009, the law is clear that the assigned effective date will be the later of the date such claim was received by VA, i.e., October 12, 2011, or the date the disability arose, i.e., April 2009.  As October 12, 2011, is the later date, it is the proper effective date for the award of service connection for coronary artery disease, status post coronary artery bypass graft.  38 C.F.R. § 3.816(c)(2).  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to October 12, 2011.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to October 12, 2011, for the award of service connection for coronary artery disease, status post coronary artery bypass graft, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The March 2012 rating decision granted service connection for PTSD, effective October 12, 2011.  The Veteran testified that he is entitled to an effective date prior to October 12, 2011, as his claim for service connection for PTSD had been pending since November 16, 1992.  

By way of history, the Veteran filed an original claim for service connection for PTSD that was received by VA at the Buffalo, New York, RO on November 16, 1992.  On November 23, 1992, the RO contacted the Veteran and requested that he complete and return a VA Form 21-4142 so that the RO could obtain a record of his medical treatment.  The RO also asked the Veteran to send evidence showing that his claimed disabilities have been treated since service and to send in any service records in his possession.  On November 24, 1992, the RO sent the Veteran a letter asking for information in regard to his in-service stressor.  On December 2, 1992, the RO sent the Veteran another letter request that he fill out an authorization form in order for the VA to obtain outstanding private treatment records.  

On December 17, 1992, two correspondences from the Veteran were received.  In one, the Veteran responded with a detailed in-service stressor statement.  The other statement included the names of one private physician and one VA physician whom he indicated he treated him for PTSD.  He also stated that his address was changing as of January 4, 1993, and supplied an address in Blacksburg, Virginia.  On December 28, 1992, VA treatment records dated in November 1992 were obtained.  

On January 15, 1993, the RO received a letter from the Veteran in which he stated that he made his move to Blacksburg, Virginia, reported his new address, and requested that his claims file to be transferred to the RO in Roanoke, Virginia.  On January 20, 1993, the Buffalo RO requested a VA examination for the Veteran at the Bath, New York, VA Medical Center.  Subsequently, the Buffalo RO sent the Veteran a letter on January 25, 1993, to his address in New York stating that he would be scheduled for a VA examination.  On February 1, 1993, the VA examination was cancelled because it was noted to be the incorrect jurisdiction as the Veteran had moved and a different address in Blacksburg, Virginia, was listed.  On March 29, 1993, a VA Form 7216a, Request for and/or Notice of Transfer of Veterans Records, was stamped as dispatched from the Buffalo RO.  On April 2, 1993, a VA Form 7216a, Request for and/or Notice of Transfer of Veterans Records, was stamped as received by the Roanoke RO.  There is no other action, records, or statements associated with the Veteran's claims file until a second claim for service connection for PTSD was received on October 12, 2011. 

In denying an effective date prior to October 21, 2011, for the award of service connection for PTSD, the AOJ determined that the Veteran abandoned his original claim (November 23, 1992) since he did not contact the RO within one year after the date of his request.  However, such is not true as the Veteran had fully participated in the development of his claim, to include responding to all requests sent by the RO, subsequent to his November 1992 claim.  As such, the Board finds that there is no evidence that the Veteran abandoned his original claim.  Under 38 C.F.R. § 3.158(a), a claim is abandoned where evidence requested in connection with an original claim is not furnished within one year after the date of request.  After the expiration of one year further action will not be taken unless a new claim is received.  Under 38 C.F.R. § 3.158(b), a claim will be abandoned if the Veteran fails without adequate reason to respond to an order to report for a VA examination within one year from the date of request and payments have been discontinued.  However, in this case, as detailed above, the Veteran responded to all VA requests within a timely manner.  Specifically, per each request from the RO, he provided a list of his VA and private physicians, submitted VA treatment records, submitted an authorization form to obtain private treatment records, and submitted an in-service stressor statement.  The Veteran also submitted his new addresses in Blacksburg, Virginia, prior to his moving and once he moved.  In addition, while the Veteran was scheduled for a VA examination by the Buffalo RO, it was cancelled because the Veteran moved to Virginia.  However, he was not scheduled for another VA examination.  

In this regard, the record reflects that the RO in Roanoke, Virginia, received the Veteran's claims folder; however, failed to conduct proper development, to include affording him a VA examination, and did not adjudicate the Veteran's pending claim.  Therefore, there is no evidence that the Veteran failed to furnish evidence requested or failed to report to a VA examination.  Thus, the Board finds that the Veteran did not abandon his claim under 38 C.F.R. § 3.158 and his November 23, 1992, claim remained pending at the time service connection for PTSD was awarded in the March 2012 rating decision. 

While the Board finds that the Veteran's claim for service connection for PTSD has been pending since November 23, 1992, an earlier effective date cannot be granted at this point.  Rather, further development is warranted to determine if he had a diagnosis of PTSD related to an in-service stressor at the time of his November 1992 claim.  See 38 C.F.R. § 3.400.  In this regard, the Board acknowledges the decision by the United States Court of Appeals for the Federal Circuit in Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014), which affirmed a denial of the award of an earlier effective date for service connection for PTSD as the evidence did not show that there was a diagnosis of PTSD prior to the assigned effective date.  

As an initial matter, the Board finds that no stressor development is warranted because VA has already acknowledged the Veteran's in-service stressors.  Specifically, three of the stressors that the Veteran reported in December 1992 were the same as the stressors noted in the February 2012 VA examination report, which supported the diagnosis of PTSD at such time.  

However, the medical evidence obtained in connection with the Veteran's November 1992 claim did not show a definitive diagnosis of PTSD based on an in-service stressor.  Specifically, VA treatment records dated in September 1992 and November 1992 noted the Veteran's report of service in Vietnam as well as intrusive thoughts of Vietnam combat stressors.  Such also included a provisional diagnosis of rule-out PTSD and a finding that tests results suggested probable mixed personality disorder with some significant PTSD symptomatology.  In this regard, the examining physician indicated that, while some significant PTSD symptomatology may be present, the Veteran did not all the criteria for a DSM-III-R (Diagnostic and Statistical Manual of Mental Disorders) diagnosis of PTSD.  He found that further evaluation and a review of the Veteran's military history for verifiable stressors was recommended.  However, no additional information is included in such records.

In this regard, the Board finds that a remand is necessary in order to obtain any outstanding private and VA treatment records that may show a diagnosis of PTSD related to an in-service stressor in connection with the Veteran's November 1992 claim.  As indicated previously, the Veteran identified a private treatment provider, C. Cerio, MS. Ed., from whom he received treatment beginning in February 1992, in connection with such claim; however, despite the RO's single attempt in December 1992, it does not appear that such records were obtained.  Furthermore, the Veteran reported treatment for PTSD at the Bath, New York, VA facility beginning in October 1992, and, as noted by the VA physician in November 1992, additional evaluation was necessary.   

The Board also notes the duty to assist may also include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Thus, the Board finds that the Veteran's claims file should be sent for a medical opinion to determine if the Veteran had a diagnosis of PTSD based on an in-service stressor at the time of his November 1992 claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records referable to the treatment of PTSD in connection with his November 1992 claim, to include C. Cerio, MS. Ed.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from C. Cerio, MS. Ed. dated from February 1992 onward and the Bath, New York, VA facility dated from October 1992 onward should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran's claims file should be sent to a VA psychiatrist or psychologist so as to determine whether the Veteran had a diagnosis of PTSD based on an in-service stressor at the time of his November 1992 claim for service connection.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should review the Veteran's claims file and determine if the Veteran had a diagnosis of PTSD based on an in-service stressor at the time of his November 1992 claim for service connection.  In this regard, the examiner is advised that the Veteran's in-service stressors regarding his Vietnam service as documented in his December 1992 statement and at the February 2012 VA examination are considered verified as they are related to fear of hostile military activity.  In determining whether the Veteran had a diagnosis of PTSD at the time of his November 1992 claim, the VA examiner must discuss the November 1992 VA treatment record that found that the Veteran did not meet the criteria for a PTSD diagnosis under DSM-III-R but that he had some significant PTSD symptomatology and a suggestive mixed personality disorder.  If the VA examiner finds that the Veteran did not have a diagnosis of PTSD at the time of his November 1992 claim, then he/she should provide an opinion as to the date of diagnosis.  

Any opinions expressed must be accompanied by a complete rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


